UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:December 26, 2010 (Exact name of registrant as specified in its charter) DELAWARE 1-9824 52-2080478 (state or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2treet Sacramento CA95816 (Address of principal executive offices, zip code) Registrant's telephone number, including area code (916) 321-1846 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 Financial Statements and Exhibits (c)Exhibits Text of press release issued by The McClatchy Company dated February 8, 2011, “McClatchy Reports 4th Quarter 2010 Earnings.” Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. February 8, 2011 The McClatchy Company By: /s/Patrick J. Talamantes Patrick J. Talamantes Vice President and Chief Financial Officer
